


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is dated as of November 3, 2010
(the “Effective Date”), by and between Group DCA, LLC (the “Company”), and Rob
Likoff (“Executive”), pursuant to which the aforementioned parties agree:
 
1. Employment; Position; Compensation.
 
a. Term of Employment.  In connection with the transactions contemplated by that
certain Membership Interest Purchase Agreement by and among the Company, PDI,
Inc., a Delaware corporation (“PDI”), and certain other parties thereto, dated
as of the date hereof (the “Purchase Agreement”), pursuant to which, among other
things, PDI is acquiring all of the membership interests of the Company, and
contingent upon Executive’s execution of the Company’s Proprietary Information
Agreement, the Company shall employ Executive pursuant to the terms and
conditions set out in this Agreement.  Subject to the provisions of Sections 2
and 3 of this Agreement, Executive shall be employed by the Company for the
period commencing on the Effective Date and ending on March 31, 2013 (the
“Term”).
 
b. Position.  During the Term, Executive shall serve as the co-chief executive
officer of the Company.  Executive shall have the authority and duties
commensurate with such position, as shall be determined from time to time by the
Chief Executive Officer of PDI.  Executive shall report to the Chief Executive
Officer of PDI.  Executive shall serve on the Executive Committee of
PDI.  During the Term, and excluding any periods of vacation and sick leave to
which the Executive may be entitled, Executive will devote Executive’s full
business time and attention to the performance of Executive’s duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise that would conflict or materially interfere with the
performance of such services either directly or indirectly, without the prior
written consent of the Chief Executive Officer of PDI; provided, however, that
notwithstanding the foregoing, during the Term, it shall not be a violation of
this Agreement for Executive to engage in any of the following activities:  (A)
serve on boards, committees or similar bodies of charitable or nonprofit
organizations; (B) fulfill limited teaching, speaking and writing engagements;
(C) continue to serve as an officer, director and member of iLights, LLC; and/or
(D) Executive’s management of personal investments that do not require the
Executive’s active participation in the management or the operation of such
investments; in each case, so long as such activities do not, individually or in
the aggregate, conflict or materially interfere with the performance of the
Executive’s duties and responsibilities under this Agreement, and subject to the
prior consent and approval of the Chief Executive Officer of PDI in the case of
the activities described in (A) and (B), which consent and approval shall not be
unreasonably withheld or conditioned.
 
c. Compensation and Benefits.
 
i. Base Salary.  During the Term, the Company shall pay Executive a base salary
at the annual rate of $350,000, payable in regular installments in accordance
with the Company’s usual payment practices, but no less often than
monthly.  Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined annually in the sole discretion of the
Chief Executive Officer of PDI.  Executive’s annual
 

 
 
 

--------------------------------------------------------------------------------

 

ii. base salary shall not be reduced (including after any increase in accordance
herewith) and such annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”
 
iii. Annual Bonus.  For each full fiscal year beginning and ending during the
Term, Executive will be eligible for an annual incentive bonus of up to 50% of
his annual Base Salary (“Annual Bonus”) for the applicable fiscal year, if
specified corporate and personal performance goals are met for that year.  The
Annual Bonus for each such fiscal year shall be earned and paid pursuant to the
terms and conditions of PDI’s Short-Term Incentive Plan, as approved by the
Compensation and Management Development Committee (the “Compensation Committee”)
of the Board of Directors of PDI (the “Board”) and in effect from time to
time.  For each fiscal year during the Term, other than the 2010 fiscal year,
the Annual Bonus shall be prorated for any partial fiscal year.  The corporate
and performance goals relevant under this Section 1(c)(ii) and the amount of
Annual Bonus payable for any particular fiscal year will be determined by the
Compensation Committee and/or the Board, in its sole discretion, and will be
communicated to Executive.  The Annual Bonus earned by Executive for any fiscal
year shall be paid at the time annual bonuses are paid to other senior
executives of the Company, but in no event later than the March 15th following
the completion of the applicable fiscal year, but will only be paid if Executive
remains continuously employed with the Company through such payment
date.  Notwithstanding the foregoing sentence, it shall not be a breach of this
Section 1(c)(ii) if payment of the Annual Bonus is made later in such year to
the extent financial results are not available by March 15th, so long as payment
is made by payroll no later than December 31 of such year.
 
iv. Equity Awards.  During the Term, Executive shall be eligible to receive
annual equity-based awards pursuant to PDI’s 2004 Stock Award and Incentive Plan
(“Plan”) and/or pursuant to the terms and conditions of PDI’s Long-Term
Incentive Plan, as approved by the Compensation Committee, or pursuant to such
other equity incentive plan of PDI, as each may be in effect from time to time.
 
v. Benefits.  During the Term, Executive shall be entitled to participate in all
employee benefit programs of the Company maintained for the benefit of employees
of the Company on a basis which is no less favorable than is provided generally
to other U.S. executive officers of the Company, which benefits shall include
without limitation medical/prescription, dental and vision coverage, 401(k) and
matching benefits, and life/AD&D coverage.  The Company shall provide life
insurance to Executive with a face amount of no less than twelve months of Base
Salary, and Executive shall be entitled to designate the beneficiary or
beneficiaries thereof.
 
vi. Car Allowance.  During the Term, the Company shall provide Executive with a
car allowance in the amount of $15,000 per year, as may be adjusted (upward and
not downward) from time to time consistent with adjustments applicable to other
senior executives of the Company.  Such car allowance shall be paid in advance
to Executive in equal monthly installments.
 

-2-
 
 

--------------------------------------------------------------------------------

 

vii. Vacation.  During the Term, Executive shall be entitled to paid time off in
accordance with the Company’s policies for its U.S. executive officers, but in
no event less than 20 days per year (as prorated for partial years).  Executive
shall, in addition, be entitled to paid holidays on such days recognized in
accordance with the Company’s policies.
 
viii. Financial Planning Allowance.  During the Term, the Company shall provide
Executive with a financial planning allowance in the amount of $10,000 per year,
provided claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company.
 
ix. Long-Term Disability Insurance Allowance.  During the Term, the Company
shall reimburse Executive in the amount of up to $5,000 per year for premiums in
connection with Executive’s long-term disability insurance policy.
 
x. Business Expenses.  During the Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies, provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company.
 
2. Compensation and Benefits Payable Upon Involuntary Termination without Cause
or Resignation for Good Reason.
 
a. Triggering Event.  In further consideration for Executive’s employment,
Executive will receive the compensation and benefits set forth in Section 2(b)
if, during the Term, (x) Executive’s employment is terminated involuntarily by
the Company at any time for reasons other than death, Total Disability or Cause
or (y) Executive resigns from employment for Good Reason (each, a “Triggering
Event”); provided, that as of the 30th day following his termination date,
Executive has executed the Agreement and General Release in substantially the
form attached to this Agreement (the “Release”); provided, further, that the
Release does not release Executive’s rights and benefits as vested under ERISA
or wage and hour laws of New Jersey, any applicable revocation period has
expired and Executive has not revoked the Release during such revocation
period.  For the avoidance of doubt, a Triggering Event shall include the
termination of Executive’s employment by the Company without Cause at any time
before March 31, 2013.
 
b. Compensation and Benefits.  Following the occurrence of a Triggering Event,
and provided that the requirements of Section 2(a) are fulfilled, the Company
will provide the following compensation and benefits to Executive:
 
i. Subject to Section 8(b), no later than 30 days following the occurrence of a
Triggering Event, the Company will pay Executive a lump sum payment equal to (A)
the aggregate amount of Base Salary that would have been payable to Executive
during the period beginning on the termination date and ending on March 31,
2013, had Executive remained in the employ of the Company during such period,
and (B) an amount equal to the average of the actual amounts paid to Executive
as an Annual Bonus
 

-3-
 
 

--------------------------------------------------------------------------------

 

ii. and under any other Company-sponsored cash-based incentive or other bonus
plan in which Executive participates with respect to the last three (3) fiscal
years of Executive’s participation in such plan prior to the date of termination
of Executive’s employment with the Company (but in the event Executive’s
employment terminates prior to the completion of the first fiscal year in which
Executive is eligible to participate in PDI’s annual bonus plan, then this
Section 2(b)(i) will be calculated by reference to Executive’s Annual Bonus
target amount instead of the actual amount paid to Executive as an Annual
Bonus), multiplied by the number of full and partial years remaining in the
Term, had Executive remained in the employ of the Company at any specified time
after December 31 of the year for which such bonus relates.  For the avoidance
of doubt, Base Salary shall exclude incentives, bonuses and other compensation.
 
iii. The Company will reimburse Executive for the cost of the premiums for COBRA
group health continuation coverage under the Company’s group health plan paid by
Executive for coverage during the period beginning following Executive’s
termination date and ending on the earlier of either:  (A) March 31, 2013; or
(B) the date on which Executive becomes eligible for other group health
coverage, provided that no reimbursement shall be paid unless and until
Executive submits proof of payment acceptable to the Company within 30 days
after Executive incurs such expense.  Any reimbursements of the COBRA premium
that are taxable to the Executive shall be made on or before the last day of the
year following the year in which the COBRA premium was incurred.
 
3. Compensation and Benefits Payable Upon Change of Control.
 
a. Change of Control.  In further consideration for Executive’s employment,
Executive will receive the compensation and benefits set forth in Section 3(b)
if, during the Term, Executive’s employment is terminated in connection with a
Change of Control (as defined below) as set forth in Section 3(b) below;
provided, that as of the 30th day following his termination date, Executive has
executed the Release; provided, further, that the Release does not release
Executive’s rights and benefits as vested under ERISA or wage and hour laws of
New Jersey, any applicable revocation period has expired and Executive has not
revoked the Release during such revocation period.
 
b. Compensation and Benefits.  If Executive’s employment with the Company is
terminated at any time (A) during the six month period immediately preceding or
(B) within the one (1) year after the consummation of a Change of Control, in
either case by the Company without Cause or by the Executive for Good Reason,
and provided that the requirements of Section 3(a) are fulfilled, the Company
will provide the following compensation and benefits to Executive:
 
i. Subject to Section 8(b), no later than 30 days following the occurrence of a
Change of Control, the Company will pay Executive a lump sum payment equal to
the greater of (x) the aggregate amount payable calculated under Section 2(b)(i)
and (y) 12 months of Base Salary; and
 
ii. The Company will reimburse Executive for the cost of the premiums for COBRA
group health continuation coverage under the Company’s group health plan
 

-4-
 
 

--------------------------------------------------------------------------------

 

iii. paid by Executive for coverage during the period beginning following
Executive’s termination date and ending on the earlier of either:  (A) March 31,
2013 or the twelve month anniversary of the date of termination of Executive’s
employment, whichever is later; or (B) the date on which Executive becomes
eligible for other group health coverage, provided that no reimbursement shall
be paid unless and until Executive submits proof of payment acceptable to the
Company within 30 days after Executive incurs such expense.  Any reimbursements
of the COBRA premium that are taxable to the Executive shall be made on or
before the last day of the year following the year in which the COBRA premium
was incurred.
 
4. Other Compensation and Benefits.
 
a. Except as may be provided under this Agreement, any benefits to which
Executive may be entitled pursuant to the plans, policies and arrangements of
the Company shall be determined and paid in accordance with the terms of such
plans, policies and arrangements, and Executive shall have no right to receive
any other compensation or benefits, or to participate in any other plan or
arrangement, following the termination of Executive’s employment by either party
for any reason.
 
b. Notwithstanding any provision contained herein to the contrary, in the event
of any termination of employment (including the termination of the Term), the
Company shall pay Executive (x) his earned, but unpaid, Base Salary within ten
(10) days of Executive’s termination date, (y) his earned but unpaid Annual
Bonus for the fiscal year immediately preceding the fiscal in which the
termination date occurs and (z) any other benefits (including unused vacation
time) earned or accrued hereunder through the termination date, and the Company
shall reimburse Executive for any accrued, but unpaid, reasonable business
expenses earned or accrued as of the date of termination.  Executive shall
submit documentation of any business expenses within ninety (90) days of his
termination date and any reimbursements of such expenses that are taxable to the
Executive shall be made on or before the last day of the year following the year
in which the expense was incurred.
 
5. Withholding.  All amounts otherwise payable under this Agreement shall be
subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this Agreement or applicable law.
 
6. Proprietary Information Agreement.  During the Term, Executive shall be bound
by the terms, conditions and obligations of the Company’s Proprietary
Information Agreement.  In the event Executive’s employment with the Company is
terminated by either party for any reason, Executive shall continue to be bound
by such Proprietary Information Agreement for the periods set forth therein (a
copy of which is attached to this Agreement).
 
7. Definitions.
 
a. Cause shall mean:  (i) the intentional or willful failure of Executive to
substantially perform the duties of Executive’s employment as required under
this Agreement; (ii) the failure by Executive to comply with the reasonable
instructions of the Chief Executive
 

-5-
 
 

--------------------------------------------------------------------------------

 

b. Officer of PDI; provided such instructions are consistent with Executive’s
title, duties and responsibilities; (iii) a material breach by Executive of any
of the terms or conditions of this Agreement or the Proprietary Information
Agreement; (iv) the failure by Executive to adhere in any material respect to
any of the Company’s documented policies and procedures, including but not
limited to, policies concerning insider trading or sexual harassment, provided
copies of such policies and/or procedures, as applicable, have been previously
furnished to Executive; (v) Executive's conviction of a felony (including the
entry of a nolo contendere plea in connection with a felony); (vi) any
documented act of material dishonesty or fraud by Executive in connection with
his employment hereunder; or (vii) Executive engages in an act or series of acts
constituting misconduct resulting in a misstatement of the Company’s financial
statements due to material non-compliance with any financial reporting
requirement within the meaning of Section 304 of The Sarbanes-Oxley Act of 2002;
provided, however, that in the event the Company desires to terminate
Executive’s employment pursuant to clauses (i), (ii), (iii), (iv) or (vi)
hereof, the Company shall first give Executive written notice of such intent, a
detailed and specific description of the reasons and basis therefor, and, if
such behavior is susceptible to cure, thirty (30) days to remedy or cure such
perceived breaches or deficiencies; provided, however, that with respect only to
such breaches with respect to which it is not possible to cure within such
thirty (30) day period, so long as Executive is diligently using his best
efforts to cure such breaches or deficiencies within such period and thereafter,
such cure period shall be automatically extended for an additional period of
time (not to exceed sixty (60) days) to enable Executive to cure such breaches
or deficiencies; provided, further, that Executive continues to diligently use
his best efforts to cure such breaches or deficiencies.
 
c. Good Reason.  Executive’s termination of employment with the Company shall be
for Good Reason if (i) Executive notifies the Company in writing that one of the
Good Reason Events (as defined below) has occurred, which notice shall be
provided within ninety (90) days after he first becomes aware of the occurrence
of such Good Reason Event, (ii) the Company fails to cure such Good Reason Event
within thirty (30) days after receipt of the written notice from Executive, and
(iii) Executive resigns employment within thirty (30) days following expiration
of such cure period; provided, however, that with respect only to such breaches
with respect to which it is not possible to cure within such thirty (30) day
period, so long as the Company is diligently using its best efforts to cure such
breaches or deficiencies within such period and thereafter, such cure period
shall be automatically extended for an additional period of time (not to exceed
sixty (60) days) to enable the Company to cure such breaches or
deficiencies.  For purposes of this Agreement, a “Good Reason Event” shall mean
any of the following which occur without Executive’s consent:
 
i. The failure by the Company to pay Executive any material amount of
Executive’s Base Salary when due, or any Annual Bonus which Executive has earned
and to which Executive has become entitled, or any material amount of
Executive’s compensation deferred under any plan, agreement or arrangement of or
with the Company that is currently due and payable;
 
ii. Any material reduction in Executive’s Base Salary; provided that a reduction
consistent with reductions made to the annual base salaries for all senior
executives, including the Chief Executive Officer of PDI, of no more than 15%
shall not constitute a Good Reason Event;
 

-6-
 
 

--------------------------------------------------------------------------------

 

iii. The relocation of Executive’s principal place of employment to a location
more than fifty (50) miles from Executive’s current principal place of
employment, except for travel required in connection with the Executive’s
performance of his assigned duties pursuant to this Agreement;
 
iv. A material diminution of Executive’s duties and responsibilities, other than
any diminution relating to a reorganization of the Company’s finance,
information technology (which does not include the creative function
operations), or human resources functions;
 
v. An intentional, material reduction by the Company of Executive’s aggregate
target percentage under any short-term and/or long-term incentive plans;
provided that a reduction proportionate with reductions made to the aggregate
target percentage under any short-term and/or long-term incentive plans for all
senior executives, including the Chief Executive Officer of PDI, shall not
constitute a Good Reason Event; or
 
vi. A material breach of this Agreement by the Company.
 
d. Code shall mean the Internal Revenue Code of 1986, as amended.
 
e. Change of Control shall mean the first to occur of the following:
 
i. any merger by the Company or PDI into another corporation or corporations
which results in the stockholders of the Company or PDI immediately prior to
such transaction owning less than 51% of the surviving corporation;
 
ii. any acquisition (by purchase, lease or otherwise) of all or substantially
all of the assets of the Company or PDI by any person, corporation or other
entity or group thereof acting jointly;
 
iii. the acquisition of beneficial ownership of voting securities of the Company
or PDI (defined as common stock of the Company or PDI, as the case may be, or
any securities having voting rights that the Company or PDI, as the case may be,
may issue in the future) or rights to acquire voting securities of the Company
or PDI (defined as including, without limitation, securities that are
convertible into voting securities of the Company or PDI, respectively, and
rights, options, warrants and other agreements or arrangements to acquire such
voting securities) by any person, corporation or other entity or group thereof
acting jointly, in such amount or amounts as would permit such person,
corporation or other entity or group thereof acting jointly to elect a majority
of the members of the Board of Directors of the Company or PDI, as then
constituted; or
 
iv. the acquisition of beneficial ownership, directly or indirectly, of voting
securities and rights to acquire voting securities having voting power equal to
51% or more of the combined voting power of the Company’s or PDI’s then
outstanding voting securities by any person, corporation or other entity or
group thereof acting jointly.
 
Notwithstanding the preceding sentence, any transaction that involves a mere
change in identity, form or place of organization within the meaning of Section
368(a)(1)(F) of the Code, or a
 

-7-
 
 

--------------------------------------------------------------------------------

 

transaction of similar effect, shall not constitute a Change of Control, and a
“Change of Control” shall not include any sale of less than a majority of PDI’s
or the Company’s outstanding equity and/or issuance of debt by PDI or the
Company primarily for the purposes of raising capital and/or working capital
funds.  For the avoidance of doubt, the transactions contemplated by the
Purchase Agreement shall not constitute a Change of Control.
 
f. Total Disability shall mean physical or mental impairments that preclude
Executive from performing the duties of the job as determined jointly by medical
experts and the Chief Executive Officer of PDI in good faith based upon credible
medical evidence subject to review and dispute by Executive in good faith based
upon Executive’s medical experts.
 
8. Section 409A of the Code.
 
a. All payments to be made upon a termination of employment under this Agreement
will only be made upon a “separation from service” under Section 409A of the
Code.  To the maximum extent permitted under Section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii).  For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4)(or any successor provision), each payment in a
series of payments to the Executive will be deemed a separate
payment.  Notwithstanding anything herein to the contrary, to the extent any
expense, reimbursement or in-kind benefit provided to Executive constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code (i)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, and (ii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.
 
b. Notwithstanding anything herein to the contrary, if at the time of
Executive’s termination of employment with the Company, Executive is a
“specified employee” within the meaning of Code Section 409A and the regulations
promulgated thereunder, then the Company shall delay the commencement of
payments to be made on termination of employment (without any reduction) by a
period of six (6) months after Executive’s termination of employment.  Any
payments that would have been paid during such six (6) month period but for the
provisions of the preceding sentence shall be paid in a lump sum to Executive
six (6) months and one (1) day after Executive’s termination of employment.  The
6-month payment delay requirement of this Section 8(b) shall apply only to the
extent that the payments under Sections 2(b) or 3(b) are otherwise subject to
Code Section 409A.  With respect to payments or benefits under this Agreement
that are subject to Code Section 409A, whether Executive has had a termination
of employment shall be determined in accordance with Code Section 409A and
applicable guidance issued thereunder.
 
9. Integration; Amendment.  This Agreement and the Proprietary Information
Agreement constitute the entire agreement between the parties hereto with
respect to the matters set forth herein and supersede and render of no force and
effect all prior understandings and agreements between the parties with respect
to the matters set forth herein.  No amendments or additions to
 

-8-
 
 

--------------------------------------------------------------------------------

 

10. such agreements shall be binding unless in writing and signed by both
parties; provided, however, that this Agreement may be unilaterally amended by
the Company where necessary to ensure any benefits payable hereunder are either
excepted from Code Section 409A or otherwise comply with Code Section 409A.
 
11. Governing Law; Headings.  This Agreement and its construction, performance
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without regard to its conflicts of law
provisions.  Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.
 
12. Jurisdiction.  Except as otherwise provided for herein, each of the parties:
(a) irrevocably submits to the exclusive jurisdiction of any state court sitting
in New Jersey or federal court sitting in New Jersey in any action or proceeding
arising out of or relating to this Agreement; (b) agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court; (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court; and (d) waives any right such
party may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceedings so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.  Any party may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address set forth above or such updated address as may be provided to the
other party.  Nothing in this Section 11, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.
 
[Signature page follows]
 

-9-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have duly executed this Employment Agreement as
of the date first above written.
 
EXECUTIVE:


/s/ Rob
Likoff                                                                           
ROB LIKOFF






GROUP DCA, LLC




By: /s/ Jack
Davis                                                                
Title:  Co-Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
